In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-397 CR

____________________


JERRY DENNIS LILLARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 159th District Court
Angelina County, Texas

Trial Cause No. 24,818




MEMORANDUM OPINION

	Appellant Jerry Dennis Lillard pled guilty to forgery without a plea agreement and
was sentenced to two years of confinement. (1)  On appeal, Lillard asserts the trial court
erred by not finding him totally indigent and requiring him to pay for part of the cost of
the reporter's record.   

	The clerk's record reveals Lillard never asserted indigency status before the trial
court in the forgery case, (2) and the trial court did not enter the order of which Lillard
complains.  Therefore, Lillard's issue presents no error for our review.  Lillard's sole
issue is overruled, and the judgment of the trial court is affirmed.	 
	AFFIRMED.


 


								 STEVE McKEITHEN
								         Chief Justice


Submitted on December 19, 2005
Opinion Delivered January 4, 2006
Do Not Publish

Before McKeithen, C.J., Kreger and Horton , JJ.
1.  The appellate record contains the clerk's record but does not contain the reporter's
record.
2.  In a separate case involving theft, which is also currently pending before this
Court, Lillard filed a motion for a free reporter's record on appeal.  In the theft case, the
trial court entered an order finding Lillard was not indigent at all material times and
ordering him to pay sixty-five percent of the cost of the reporter's record.  In his brief to
this Court in the theft case, Lillard asserts the same issue regarding his alleged indigency.